     6:19-cv-00368-JFH-KEW Document 24 Filed in ED/OK on 09/15/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA

DESIRAY J. ALLEN,                              )
                                               )
                      Petitioner,              )
                                               )
v.                                             )    Case No. CIV 19-368-JFH-KEW
                                               )
SCOTT CROW,                                    )
                                               )
                      Respondent.              )

                                    OPINION AND ORDER

        On October 31, 2019, Petitioner’s habeas corpus action pursuant to 28 U.S.C. §

2241 was transferred to this Court from the United States District Court for the Western

District of Oklahoma [Dkt. No. 13]. At the time of the transfer, Petitioner was incarcerated

at Oklahoma State Penitentiary, which is located in the Eastern District, and he was

challenging the execution of his sentence in Custer County Case No. CF-2004-118 [Dkt.

No. 6 at 1; Dkt. No. 11 at 1]. Because his § 2241 petition was a challenge to the execution

of his sentence, it is properly heard in the district where he is confined. See Haugh v.

Booker, 210 F.3d 1147, 1149 (10th Cir. 2000); Bradshaw v. Story, 86 F.3d 164, 166 (10th

Cir. 1996).

        After this Court directed Respondent to file a response to the petition [Dkt. No. 15],

Respondent filed a motion to dismiss the case for failure to state a claim [Dkt. No. 17].

Petitioner did not file a response to the motion.

        On July 8, 2020, the Court entered an Order reassigning the case to District Judge

John F. Heil, III [Dkt. No. 22]. Petitioner’s copy of the Order was returned on August 20,
  6:19-cv-00368-JFH-KEW Document 24 Filed in ED/OK on 09/15/20 Page 2 of 2




2020, with notations of “Refused” and to return to sender [Dkt. No. 23 at 3]. According to

the     Oklahoma        Department       of     Corrections      Offender       website      at

https://okoffender.doc.ok.gov, Petitioner has been paroled. Because Petitioner has failed

to advise the Court of his current address, as required by Local Civil Rule 5.6(a), this action

is dismissed without prejudice for his failure to prosecute. See United States ex rel. Jimenez

v. Health Net, Inc., 400 F.3d 853, 854-56 (10th Cir. 2005) (dismissing appeal sua sponte

for failure to prosecute because appellant disappeared and failed to meet court deadlines).

       THEREFORE, this action is, in all respects, DISMISSED WITHOUT

PREJUDICE for failure to prosecute.

       IT IS SO ORDERED this 15th day of September 2020.



                                                   _______________________________
                                                   JOHN F. HEIL, III
                                                   UNITED STATES DISTRICT JUDGE
